





NON‑STATUTORY STOCK OPTION AGREEMENT


THIS AGREEMENT is made as of ________ between AngioDynamics, Inc., ("Company")
and __________ ("Optionee"). Terms used herein have the same meaning as in the
Company's 2004 Stock and Incentive Award Plan ("Plan").


1.
The Company hereby grants to Optionee a Non‑Statutory Stock Option to purchase
______ shares (the “Shares”) of Common Stock pursuant and subject to the terms
of the Plan, a copy of which has been delivered to Optionee and which is
incorporated herein by reference.



2.    The option price per Share shall be $_____.


3.
The Option shall expire ten years from the grant date unless earlier terminated.



4.
In the event Optionee becomes employed by, associated in any way with, or the
beneficial owner of more than 1% of the equity of any business which competes,
directly or indirectly, with the Company's business in any geographical area
where the Company then does business, the Option shall immediately expire and
Optionee shall have no rights hereunder.



5.
Except as provided hereinafter and in the Plan, the Option shall become
exercisable as to the Shares covered hereby, at a cumulative rate of 25% on each
of the first four anniversaries of ________ provided that the Optionee has
remained in the continuous employ of the Company from the date of this
Agreement. Upon approval by the Compensation Committee of the Board of Directors
of the Company, for purposes of this Agreement, service as a consultant or
director of the Company shall be deemed to be employment by the Company.



Notwithstanding the foregoing, the Option shall be exercisable as to all Shares
covered hereby upon a Change of Control” (if the Option has not expired under
Section 3 or 4).


The Option may be exercised in accordance with the Plan prior to the expiration
date (or earlier termination or cancellation date under Section 3 or 4) at any
time, and may be exercised in whole or in part as to the Shares then available
for purchase. This Option may be exercised only to acquire whole shares. No
fractional shares shall be issued, and an exercise that would otherwise result
in the issuance of fractional shares shall be disregarded to the extent of the
fraction.


6.
The Option shall not be transferable otherwise than by will or by the laws of
descent and distribution and during the lifetime of Optionee shall be
exercisable only by Optionee.



7.
In the event Optionee ceases to be employed by the Company for any reason other
than death or disability, the Option may be exercised (if it has not expired
under Sections 3 or 4 and is exercisable under Section 5), to the extent the
Optionee is entitled to do so on the date of termination, only during the period
ending three months from the date of such cessation.



Notwithstanding the foregoing, in the event the Optionee’s employment is
terminated by the Company for cause, the Option shall terminate at the time of
such termination.


8.
In the event Optionee ceases to be employed by the Company by reason of death or
disability, the Option may be fully exercised as to all Shares covered hereby
(if it has not expired under Sections 3 or 4 but regardless of whether it is
exercisable under Section 5) only during the period ending one year from the
date of such cessation.



9.
Nothing herein or in the Plan shall confer upon any employee of the Company any
right to continue in the employment of the Company.



10.
The Option and the Plan are subject to adjustments, modifications and amendments
as provided in the Plan.



11.
Subject to the Plan, this Agreement shall bind and inure to the benefit of the
Company, Optionee and their respective successors, permitted assigns and
personal representatives.



12.
This Agreement will be governed by and construed under the laws of Delaware.



13.
Any disputes, claims or interpretive issues arising hereunder shall be resolved
by the Committee in its sole and absolute discretion, and the Committee's
determinations shall be final and incontestable.



IN WITNESS WHEREOF, the undersigned have executed this Agreement to be effective
from the date first above written.


ANGIODYNAMICS, INC.


By: ____________________________
Michael Greiner
EVP & Chief Financial Officer


BY: ___________________________
[Employee]


 
 
 


